 


114 HR 1642 RH: To designate the building utilized as a United States courthouse located at 150 Reade Circle in Greenville, North Carolina, as the “Randy D. Doub United States Courthouse”.
U.S. House of Representatives
2015-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 30
114th CONGRESS 1st Session 
H. R. 1642
[Report No. 114–106] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Jones (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

May 8, 2015
Additional sponsors: Mr. Meadows, Mr. Walker, Mr. Hudson, Mr. McHenry, Mr. Rouzer, Mrs. Ellmers of North Carolina, Mr. Pittenger, Ms. Foxx, Mr. Holding, Mr. Price of North Carolina, and Ms. Adams


May 8, 2015
Referred to the House Calendar and ordered to be printed

A BILL 
To designate the building utilized as a United States courthouse located at 150 Reade Circle in Greenville, North Carolina, as the Randy D. Doub United States Courthouse. 
 
 
1.DesignationThe building utilized as a United States courthouse located at 150 Reade Circle in Greenville, North Carolina, shall be known and designated as the Randy D. Doub United States Courthouse during the period in which the building is utilized as a United States courthouse. 2.ReferencesWith respect to the period in which the building referred to in section 1 is utilized as a United States courthouse, any reference in a law, map, regulation, document, paper, or other record of the United States to that building shall be deemed to be a reference to the Randy D. Doub United States Courthouse. 
 

May 8, 2015
Referred to the House Calendar and ordered to be printed
